Citation Nr: 1115696	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-27 767	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from October 1985 to October 1988.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 decision by the RO.  In March 2009, the Board denied the Veteran's claim, he thereafter appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and pursuant to a June 2010 Joint Motion for Remand, the Board's decision was vacated by the Court and the matter was remanded for compliance with the terms of the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the Joint Motion for Remand.  

In the Joint Motion, it was asserted that the Board failed to adequately consider and address the probative value of the lay evidence, vis-à-vis, the statements by the Veteran and his mother to the effect that he manifested psychiatric symptoms since service, and whether the lay evidence was sufficient to trigger VA's obligation to obtain a VA examination.  In short, the Board did not provide sufficient reasons and basis for finding that the Veteran failed to demonstrate a continuity of psychiatric symptomatology since service.  

In this regard, the Board notes that a letter from a nurse practitioner at VAMC Canton, Ohio, dated in December 2004, indicated that the Veteran had been treated for schizophrenia at that facility for several years, and that she personally treated the Veteran for about four years.  However, the evidentiary record as currently constituted does not include any of the actual VA treatment records.  Therefore, on remand these records should be associated with the claims file.  

There is also a partial document of record reflecting that the Veteran was awarded Social Security Administration (SSA) disability benefits, however, no other records from the Veteran's SSA claim are contained within the Veteran's claims file.  Therefore, on remand, an effort should also be made to obtain all of the records associated with the Veteran's claim for SSA disability benefits.  

Moreover, in this case, the Veteran asserted, initially, that his current psychiatric problems were due to his period of service in Korea.  The Veteran reported that he suffered from significant anxiety and depression because of his close proximity to the North Korean Army while serving in the DMZ.  He also reported that he sought counseling from the base Chaplin while in Korea in June 1987.  However, the Veteran later asserted that his current psychiatric problems were due to an attempted assault in service when he was attacked by another soldier wielding a bayonet at Ft. Lewis, Washington in 1986.  (See Veteran's July 2004 letter).  The Veteran reported that the incident was witnessed by a sergeant, and that the soldier was court-martialed for the attack.  He contends that he has suffered from anxiety and depression ever since and believes that his current psychiatric problems are related to this incident.  

In a letter received in November 2010, the Veteran reported that his alleged assailant was PFC A., and that the assault occurred on January 20, 1987.  Although the RO obtained some of the Veteran's personnel records, they did not include any of his annual evaluation reports.  As the current issue on appeal involves a claim associated with a personal assault, the Board finds that his complete service personnel file is required in an effort to determine, in part, whether there were any changes in his attitude or behavior subsequent to the alleged incident.  Further, as the alleged assailant was reportedly court-martialed for the attack, there should have been an administrative record, which would have included court-martial proceedings and statements and testimony provided by the Veteran.  As this information is potentially relevant to the Veteran's claim, the Board finds that an effort must be made to obtain all available documents related to the alleged incident.  

Historically, the medical evidence documented that the Veteran first experienced psychiatric symptoms in December 1996, more than eight years after discharge from service, for which he was admitted to a private hospital.  During the Veteran's hospitalization, the Veteran demonstrated grandiose ideas, obsessive thoughts and paranoid ideas that people were trying to kill him, and additionally exhibited a significant preoccupation with religion, believing that God was speaking to him.  At this time, the Veteran made no mention of the alleged bayonet attack or any other traumatic event related to service.  

Likewise, the Veteran made no mention of any alleged assault or other traumatic experiences related to military service when treated by a private psychiatrist from January 1997 to February 1999.  Similarly, on VA PTSD screening in February 2002, the Veteran made no mention of the alleged bayonet assault or any other traumatic experience during military service.  

The first reported history of the alleged assault in service was in a letter received from the Veteran in July 2004, some two months after receipt of his initial VA claim for a psychiatric disorder due to his service in the DMZ.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The AMC should obtain the Veteran's complete service personnel records from the NPRC and associate them with the claims file.  The AMC should also take appropriate action to confirm the Veteran's allegations of a personal attack at Ft. Lewis, Washington on January 20, 1987 and, if possible, obtain any administrative reports related to the alleged court-martial.  All efforts to obtain the foregoing documents should be fully outlined according to applicable procedures, and any negative response to the request(s) for records should be documented in writing and made a part of the record.  

2.  The AMC should also obtain all medical records from VAMC Canton, Ohio pertaining to the Veteran's psychiatric treatment from 1996 to the present.  

3.  Request, directly from the SSA, complete copies of any determination on the Veteran's claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All efforts to fulfill this development should be documented in the claims file, and if the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  Regardless of whether additional records are received pursuant to the development requested above, the Veteran should be afforded a VA psychiatric examination to determine the etiology and, if feasible, date of onset of any identified psychiatric disorder.  The claims file and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate psychological tests deemed necessary should be administered.  The examiner should render an opinion as to whether it is at least as likely as not that any identified psychiatric disorder was first manifested in service or is otherwise related to service.  

If PTSD is diagnosed, the examiner should indicate whether it is related to a stressor in service, including the incident in which the Veteran claims to have been assaulted by a fellow service member with a bayonet.

The examiner should provide a complete rationale for all opinions offered with specific reference to the actual contemporaneous evidence that forms the basis of that opinion.  If the examiner is only able to theorize or speculate as to this matter, he or she should so state and provide a detailed explanation.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

5.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

